DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 10/16/2019, in which claims 1-19 are pending and ready for examination. 

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 10/16/2019.

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 9, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2014/0305545 to Butler (hereinafter Butler), in view of US Patent Publication No. 2015/0352947 to Hubschman et al., (hereinafter Hubschman).


Regarding claim 1, Butler teaches a method of autonomously dispensing fuel to a vehicle (Abs: “An automated fueling system… to deliver the fuel to the vehicle”), the method comprising: 
determining that the user has a valid account (“[0047] The user sets up an account with the system that allows them to use the fueling process. The account includes information for billing purposes, such as the user's name, address, and payment information. The account may also include fueling preferences, such as type of fuel , amount of fuel to be delivered during a stop, and vehicle information. The module 101 includes identification information that is detected by the sensor 26 and used for accessing the user's account. The account information is then used for completing the fueling process and relevant charges are billed to the account.” Thus, for payment, a user is determined to have a valid account since valid account information is needed to complete fueling process, see Butler); 
determining that the vehicle ignition is off (“[0061] The system 10 may be further configured to determine that the vehicle 100 is off during the fueling process. System 10 may include one or more sensors, such as noise sensors or vibration sensors that detect if the vehicle is on. The system 10 may further be configured to communicate with the vehicle 100 through the communications circuit 51 to ensure that the vehicle 100 is off. In the event the vehicle 100 is turned on during the fueling process, the controller 50 may be configured to shut down the fueling and terminate the transaction.” See Butler); 
in response to determining that the vehicle ignition is off (“[0060] In the various embodiments, the vehicle 100 is moved to the fueling system 40. If the user is driving the vehicle 100, the user is instructed to tum off the ignition switch. The user may receive this instruction through various techniques, such as a sign that is flashed on a nearby screen and an audio message played for the user. In embodiments with a drive system 60, the vehicle 100 may be shut off at the time the vehicle 100 is placed on the drive system 60, [0061] The system 10 may be further configured to determine that the vehicle 100 is off during the fueling process. System 10 may include one or more sensors, such as noise sensors or vibration sensors that detect if the vehicle is on. The system 10 may further be configured to communicate with the vehicle 100 through the communications circuit 51 to ensure that the vehicle 100 is off. In the event the vehicle 100 is turned on during the fueling process, the controller 50 may be configured to shut down the fueling and terminate the transaction.” Thus, fueling takes place once it is determined that engine is off, See Butler), extending a fuel arm outward from a dispenser body and inserting a nozzle on the fuel arm into a fuel inlet on the vehicle (“[0067] The fueling system 40 provides for delivering fuel to the vehicle 100. FIG. 8 illustrates the fueling system 40 with an aligned vehicle 100. … A nozzle 43 is positioned at the distal end of the fuel hose 42. The system 40 also includes a vertical movement mechanism 44 for vertically positioning the nozzle 43 relative to the fuel inlet 102 of the vehicle 100, and an extension/retraction mechanism 45 for inserting and removing the nozzle 43 relative to the fuel inlet 102. The mechanisms 44, 45 may include various aspects, such as servo motors and linear actuators, and may include the same or different configurations. [0068] As illustrated in FIG. 9, the hose 42 may include one or more joints 46 to provide further adjustability for inserting the nozzle 43 into the fuel inlet 102. The joints 46 may be positioned at or spaced away from the nozzle 43. In one embodiment, two or more joints 46 are positioned at different angular orientations to provide for adjustability in two different directions. In the embodiment of FIG. 9, a first joint 46 provides for adjustment in the horizontal plane, and a second joint 46 provides for adjustment in the vertical plane…[0091] At this point, the hose 42 is horizontally and vertically aligned with the fuel inlet 102. The fueling system 40 then activates an extension mechanism 45 to move the hose 42 to extend outward to insert the nozzle 43 into the fuel inlet 102…”  Thus, a nozzle is extended via a joint mechanism (i.e. “arm”) for insertion into vehicle inlet when dispensing fuel, see Butler Figs. 8 and 9); 
activating a pump and dispensing the fuel to the vehicle while the vehicle ignition is off ([0067] The fueling system 40 provides for delivering fuel to the vehicle 100. FIG. 8 illustrates the fueling system 40 with an aligned vehicle 100. The fueling system 40 includes a fuel pump housing 41 and a fuel hose 42.…”; “[0073] In one embodiment as illustrated in FIG. 11, the device includes a mechanical pump valve 80 that is biased to a first position. The nozzle 43 includes a tube 93 with a captured spring 94. During extension, the nozzle 43 is inserted into the fuel inlet 102. This causes the valve 80 to be depressed to start fuel flow. At this position, the fueling system 40 delivers fuel through the hose 42 and into the vehicle 100.” and “[0061] The system 10 may be further configured to determine that the vehicle 100 is off during the fueling process. System 10 may include one or more sensors, such as noise sensors or vibration sensors that detect if the vehicle is on. The system 10 may further be configured to communicate with the vehicle 100 through the communications circuit 51 to ensure that the vehicle 100 is off. In the event the vehicle 100 is turned on during the fueling process, the controller 50 may be configured to shut down the fueling and terminate the transaction…[0092] The fuel is then pumped through the hose 42 and into the vehicle 100. Once complete, the hose 42 is retracted from the fuel inlet 102 and positioned at a retracted position in proximity to the body 41…”, Thus, pump is activated for fueling a vehicle when the vehicle is off, see Butler); 
deactivating the pump after the fuel is moved through the fuel arm and into the vehicle (“[0074] After the fuel is delivered, the mechanism 45 retracts the hose 42 away from the vehicle 100. When the nozzle 43 is removed from the tube 93, the outward movement releases the pump valve 80. The hose 42 may be moved to a fully retracted position where it is ready for the next fueling process in a subsequent vehicle… The [0092] The fuel is then pumped through the hose 42 and into the vehicle 100. Once complete, the hose 42 is retracted from the fuel inlet 102 and positioned at a retracted position in proximity to the body 41…” Thus, pumping is deactivated after fueling, see Butler); 
and retracting the arm towards the dispenser body and removing the nozzle from the fuel inlet of the vehicle (“[0092] ... Once complete, the hose 42 is retracted from the fuel inlet 102 and positioned at a retracted position in proximity to the body 41…” See Butler).

Butler does not explicitly teach receiving a wireless request for fuel from a user;
However, Hubschman from the same or similar field of vehicle fueling, teaches receiving a wireless request for fuel from a user (“[0005] …Similarly, for example, a smart phone App could allow a user to request fuel service at the touch of a button… [0027]…Communication with the user's smart phone can allow the device to use the existing wireless data infrastructure already in place to communicate the fuel need and vehicle data to the fuel service provider…” Thus, a user can request fuel through wireless means, see Hubschman).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the automated fueling and vehicle state detection as described by Butler and incorporating a wireless request for fuel from a user, as taught by Hubschman.  
One of ordinary skill in the art would have been motivated to do this modification in order to see P3-5, Hubschman). 


Regarding claim 2, the combination of Butler and Hubschman teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Butler further teaches detecting that the ignition of the vehicle is turned on while the nozzle is inserted into the fuel inlet and terminating the dispensing of fuel (“[0061] ... In the event the vehicle 100 is turned on during the fueling process, the controller 50 may be configured to shut down the fueling and terminate the transaction.” See Butler).



Regarding claim 5, the combination of Butler and Hubschman teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Butler further teaches receiving signals from a control unit of a fuel door assembly on the vehicle (“[0062] The fuel inlet 102 of the vehicle 100 is protected by a fuel door 104. To facilitate the fueling process and prevent the user from exiting the vehicle 100, the system 10 may be configured to open the fuel door 104. In one embodiment, the driver presses an automatic fuel button that disables the vehicle ignition system and opens the fuel door 104. The fuel door 104 includes an actuator 70 as illustrated in FIG. 7. The actuator70 opens the fuel door 104 when the vehicle 100 is at the fueling system 40. The actuator 70 may be operated in various ways, including electric, hydraulic, pneumatic, and vacuum devices. In one embodiment, actuator 70 includes a receiver that receives a signal from the controller 50 when the fuel door 104 is to be opened. Actuator 70 is further configured to close the fuel door 104 once the fuel has been delivered to the vehicle 100. In one embodiment, the driver presses the automatic fuel button on the dash which closes the fuel door and enables the vehicle ignition system.” Thus, a controller of a fuel door receives open and close signals for controlling opening and closing of fuel door for fueling, see Butler) and determining that the vehicle ignition is off (“[0061] The system 10 may be further configured to determine that the vehicle 100 is off during the fueling process. System 10 may include one or more sensors, such as noise sensors or vibration sensors that detect if the vehicle is on. The system 10 may further be configured to communicate with the vehicle 100 through the communications circuit 51 to ensure that the vehicle 100 is off. In the event the vehicle 100 is turned on during the fueling process, the controller 50 may be configured to shut down the fueling and terminate the transaction.” Thus, the system determines that he vehicle is off, see Butler).


Regarding claim 9, the combination of Butler and Hubschman teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Butler further teaches sensing lights on a fuel door assembly of the vehicle (“[0053] The alignment system 30 also includes a target 33 that is detected by the sensor 31. The target 33 may include a variety of different aspects. Examples of the target 33 include a reflector, laser, photoelectric transmitter or receiver, proximity switch, bar code, laser detector, and edge alignment device… [0064] A second target 81 is attached to the vehicle 100 in proximity to the fuel inlet. The second target 81 is detected by a sensor 48 on the fueling system 40 when a hose 42 of the fueling system 40 is aligned with the fuel inlet 102. Examples of the target 81 include a reflector, laser, photoelectric transmitter or receiver, proximity switch, bar code, laser detector, and edge alignment device… [0066] In one embodiment, the first target 33 is positioned in front of the fuel inlet 102 (i.e., between the fuel inlet 102 and the front of the vehicle 100), and the second target 81 is positioned at a point between the fuel inlet 102 and a back of the vehicle 100. In one embodiment as illustrated in FIG. 7, the target 81 is covered by the fuel door 104…” Thus, photoelectric transmitters (i.e. lights) on a fuel door assembly are sensed by alignment system, see Butler) and determining a position of the vehicle relative to the dispenser (“(0043] FIG. 1 is a schematic view of an automated fueling system 10. The system 10 is incorporated into a fueling station with a lane 110 configured to service the vehicle 100 that moves in the direction of arrow A. … The system 10 also includes an alignment system 30 for aligning the vehicle 100 in the proper position to receive the fuel… [0055] In use, the sensor unit 31 is directed towards the lane 110 and scans the vehicle 100 as it passes. The sensor unit 31 detects the target 33 at a point where the vehicle 100 is positioned along the lane 110 with the fuel inlet 102 aligned with the fueling system 40...” Thus, alignment system determines position of vehicle relative to dispensing, see Butler).


Regarding claim 10, the combination of Butler and Hubschman teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Butler further teaches extending a fuel arm outward from a main dispenser (“[0067] The fueling system 40 provides for delivering fuel to the vehicle 100. FIG. 8 illustrates the fueling system 40 with an aligned vehicle 100. … A nozzle 43 is positioned at the distal end of the fuel hose 42. The system 40 also includes a vertical movement mechanism 44 for vertically positioning the nozzle 43 relative to the fuel inlet 102 of the vehicle 100, and an extension/retraction mechanism 45 for inserting and removing the nozzle 43 relative to the fuel inlet 102. The mechanisms 44, 45 may include various aspects, such as servo motors and linear actuators, and may include the same or different configurations. [0068] As illustrated in FIG. 9, the hose 42 may include one or more joints 46 to provide further adjustability for inserting the nozzle 43 into the fuel inlet 102. The joints 46 may be positioned at or spaced away from the nozzle 43. In one embodiment, two or more joints 46 are positioned at different angular orientations to provide for adjustability in two different directions. In the embodiment of FIG. 9, a first joint 46 provides for adjustment in the horizontal plane, and a second joint 46 provides for adjustment in the vertical plane…[0091] At this point, the hose 42 is horizontally and vertically aligned with the fuel inlet 102. The fueling system 40 then activates an extension mechanism 45 to move the hose 42 to extend outward to insert the nozzle 43 into the fuel inlet 102…” “[0007]… The fuel nozzle is then moved vertically to align with the fuel inlet. When aligned, the nozzle extends into the funnel and into the neck of the fuel inlet…” Thus, joint mechanism extends from dispenser,  see Butler incl. Figs. 8, 9); engaging the nozzle of the fuel “[0007]… The fuel nozzle is then moved vertically to align with the fuel inlet. When aligned, the nozzle extends into the funnel and into the neck of the fuel inlet…[0063] The fuel inlet 102 may also include a funnel 91 to facilitate insertion of a hose of the fueling system 40. …” Thus nozzle is engaged with fuel inlet extension at fuel door, see Butler); and inserting the fuel arm into the fuel inlet of the vehicle (“[0067] The fueling system 40 provides for delivering fuel to the vehicle 100. FIG. 8 illustrates the fueling system 40 with an aligned vehicle 100. … A nozzle 43 is positioned at the distal end of the fuel hose 42. The system 40 also includes a vertical movement mechanism 44 for vertically positioning the nozzle 43 relative to the fuel inlet 102 of the vehicle 100, and an extension/retraction mechanism 45 for inserting and removing the nozzle 43 relative to the fuel inlet 102. The mechanisms 44, 45 may include various aspects, such as servo motors and linear actuators, and may include the same or different configurations. [0068] As illustrated in FIG. 9, the hose 42 may include one or more joints 46 to provide further adjustability for inserting the nozzle 43 into the fuel inlet 102. The joints 46 may be positioned at or spaced away from the nozzle 43. In one embodiment, two or more joints 46 are positioned at different angular orientations to provide for adjustability in two different directions. In the embodiment of FIG. 9, a first joint 46 provides for adjustment in the horizontal plane, and a second joint 46 provides for adjustment in the vertical plane…[0091] At this point, the hose 42 is horizontally and vertically aligned with the fuel inlet 102. The fueling system 40 then activates an extension mechanism 45 to move the hose 42 to extend outward to insert the nozzle 43 into the fuel inlet 102…” “[0007]… The fuel nozzle is then moved vertically to align with the fuel inlet. When aligned, the nozzle extends into the funnel and into the neck of the fuel inlet…” Thus, joint mechanism extends and inserts into inlet of vehicle, see Butler incl. Figs. 8, 9).


Claim 16 is rejected on the same grounds as claim 1.
Claim 18 is rejected on the same grounds as claim 9, with para 64 teaching sensor on arm.
Claim 19 is rejected on the same grounds as claim 9, with para 52-53 and figs 13 and 8 teaching sensor on dispenser body.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Butler, in view of Hubschman, and in further view of US Patent Publication No. 2020/0158072 to Raasch et al., (hereinafter Raasch).

Regarding claim 3, the combination of Butler and Hubschman teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
While Butler teaches sensing to determine a vehicle state, Butler does not explicitly teach receiving a signal from a passive coil RF device that is connected to a spark plug line of a vehicle and determining that the vehicle ignition is on.
However, Raasch from the same or similar field of vehicle operation state detection, teaches receiving a signal from a passive coil RF device that is connected to a spark plug line of a vehicle and determining that the vehicle ignition is on (“[0024] … the end of the signal wire 154 is positioned proximate the spark plug wire 142 such that communication between the spark plug wire 142 (or the signal from the spark plug) and the signal wire 154 is established. The signal wire 154 acts an antenna 168 that receives the spark plug signals from the spark plug wire 142, allowing for communication between the spark plug wire 142 and the signal wire 154 without direct connection. The signal wire 154 is looped at least once around the spark plug wire to form an antenna 168. Accordingly, the antenna 168 includes a ring 178 with at least one loop. The spark plug signal passing through the antenna 168 creates a change in the electromagnetic field, which the antenna 168 converts to an electrical signal (e.g., input signal). In some embodiments, the signal wire 154 is wrapped around the spark plug wire 142 multiple times (e.g., three or four coils)…” and “[0005] Another embodiment relates to an engine run sensor. The engine run sensor includes a signal wire including an antenna, the antenna configured to receive a spark plug signal from a spark plug wire on an engine, a data acquisition output wire outputting an engine on/off condition signal,…” Thus, an electromagnetic signal (i.e. rf) is received from a coil connected to a spark plug, and which is used to determine a vehicle engine on status, see Raasch).
and incorporating use of a spark plug based detection system, as taught by Raasch.  
One of ordinary skill in the art would have been motivated to do this modification in order to better detect vehicle operation status on a varied amount of types of engines by detecting a component that is common to a wide variety of engines (see P3, Raasch). 


Claims 4, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Butler, in view of Hubschman, and in further view of Raasch, and in further view of “ANTENNA BASICS – Basic Antenna Design Considerations for EnOcean based Products” APPLICATION NOTE 102, EnOcean, 2011, 5 pgs. by Bach, (hereinafter Bach).

Regarding claim 4, the combination of Butler, Hubschman, and Raasch teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Raasch further teaches receiving a signal from a passive coil RF device (“[0005] Another embodiment relates to an engine run sensor. The engine run sensor includes a signal wire including an antenna, the antenna configured to receive a spark plug signal from a spark plug wire on an engine, a data acquisition output wire outputting an engine on/off condition signal,…” Thus, a signal is received from a coil connected to a spark plug, and which is used to determine a vehicle engine on status, see Raasch. Note that Al-Jafar cited further in the instant office action also teaches obtaining a spark plug rf signal that is transmitted to a receiving unit, see Fig 1, Al-Jaffar).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the automated fueling and vehicle state detection as described by Butler and incorporating use of a receiving rf spark plug signal, as taught by Raasch.  
see P3, Raasch). 

Butler does not explicitly teach a quarter wave antenna.
However, Bach from the same or similar field of radio frequency signal transmitting and receiving teaches a quarter wave antenna (Pg. 1: “…The range and performance of an RF link are critically dependent upon the antenna… The most popular and efficient small antenna types: a) ¼ Wave Whip (Monopole): A whip antenna provides exceptional overall performance and stability, has an isotropic pattern, a wide bandwidth, it is cheap and it is easily designed. Since a full-wave or even a half-wave dipole whip is generally quite long, most whips are ¼ wave… This simple and most effective small antenna is also called a quarter-wave monopole and is the most com-mon antenna on today’s portable devices…” Quarter wave antennas are a commonly used antenna used for radio frequency communications.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the automated fueling and vehicle state detection as described by Butler and incorporating use of a quarter wave antenna, as taught by Bach.  
One of ordinary skill in the art would have been motivated to do this modification in order to use a commonly used antenna type that provides cost effectiveness, stability, and a relatively short size for radio frequency communications (see Pg. 1, Bach). 

Claim 11 is rejected on the same grounds as claims 1, 3, and 4.
Claim 12 is rejected on the same grounds as claim 1.
Claim 13 is rejected on the same grounds as claim 2.
Claim 14 is rejected on the same grounds as claim 1.

Regarding claim 15, the combination of Butler, Hubschman, Raasch, and Bach teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Butler further teaches receiving a request at a fuel dispenser for fuel for a vehicle that is 
positioned in proximity to the fuel dispenser (“[0007]…the driver pulls up to a payment system that may include a credit card machine or a cash receiving machine. The driver enters desired amount of fuel and makes the payment...a nozzle of the fueling system is aligned with the vehicle fuel inlet relative to the horizontal position of the car… makes the pump start pumping the desired amount of fuel.” Thus, the implication is that a user requests an amount of fuel be dispensed into vehicle, see Butler)
Butler does not explicitly teach receiving a wireless request for fuel for a vehicle comprises receiving the request from a user device that is separate from the vehicle.
However, Hubschman from the same or similar field of vehicle fueling, teaches receiving a wireless request for fuel for a vehicle comprises receiving the request from a user device that is separate from the vehicle (“[0005] …Similarly, for example, a smart phone App could allow a user to request fuel service at the touch of a button… [0027]…Communication with the user's smart phone can allow the device to use the existing wireless data infrastructure already in place to communicate the fuel need and vehicle data to the fuel service provider…” Thus, a user can request fuel through wireless means from a mobile device, which is separate from the vehicle, see Hubschman).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the automated fueling and vehicle state detection as described by Butler and incorporating a wireless request for fuel from a user, as taught by Hubschman.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide convenience to a user by allowing request for a service trough a means that streamlines a request and reduces exertion (see P3-5, Hubschman).

Claim 17 is rejected on the same grounds as claim 4.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Butler, in view of Hubschman, and in further view of US Patent No. 9,051,928 to Al-Jafar (hereinafter Al).

Regarding claim 8, the combination of Butler and Hubschman teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Butler does not explicitly teach sensing that a vehicle is in proximity to a dispenser by receiving a signal from the vehicle that the vehicle ignition is on.
However, Al from the same or similar field of vehicle operation state detection and fueling, teaches sensing that a vehicle is in proximity to a dispenser by receiving a signal from the vehicle that the vehicle ignition is on (C2 L21-L25: “…and the RF radiation from the spark plugs for detecting a running engine is provided. A data analyzer and a control unit may also he provided for disabling the fuel pump when a running engine is detected in the vicinity of the fuel pump.”;  C3 L6-L24: “…a third sensor 26 for detecting RF radiation is positioned adjacent the pump. The device or system 20 also includes a data analyzer 28 and control unit 30… The function of the sensors 22, 24 and 26 is to provide an electrical signal to the data analyzer 28 such that the data 10 analyzer 28 senses a vehicle in front of the pump and provides an indication of whether the engine is miming or turned off...A third sensor26 for detecting the RF radiation from spark plugs is located adjacent the pump.” Thus, an RF based spark plug detection system senses a vehicle in proximity to a dispenser, and whether the engine is on, see Al).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the automated fueling and vehicle state detection as described by Butler and incorporating use of a vehicle state detection system near a fuel dispenser, as taught by Al.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine that a vehicle is on near a dispensing station so as to increase safety during fueling by permitting or inhibiting dispensing based on determination of the state of a vehicle adjacent to the dispenser (see Abs, Al). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Butler, in view of Hubschman, and in further view of US Patent Publication No. 2014/0263629 to McQuade et al., (hereinafter McQuade).

Regarding claim 6, the combination of Butler and Hubschman teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Butler further teaches determining that the user has a valid account (“[0047] The user sets up an account with the system that allows them to use the fueling process. The account includes information for billing purposes, such as the user's name, address, and payment information. The account may also include fueling preferences, such as type of fuel , amount of fuel to be delivered during a stop, and vehicle information. The module 101 includes identification information that is detected by the sensor 26 and used for accessing the user's account. The account information is then used for completing the fueling process and relevant charges are billed to the account.” Thus, for payment, a user is determined to have a valid account since valid account information is needed to complete fueling process, see Butler) and determining that a user has previously created an account (“[0047] The user sets up an account with the system that allows them to use the fueling process. The account includes information for billing purposes, such as the user's name, address, and payment information. The account may also include fueling preferences, such as type of fuel, amount of fuel to be delivered during a stop, and vehicle information. The module 101 includes identification information that is detected by the sensor 26 and used for accessing the user's account. The account information is then used for completing the fueling process and relevant charges are billed to the account…. [0078] In one embodiment, a user with an existing vehicle 100 may desire to use the system 10. This requires the user to establish an account for purposes of payment, and also establish preferences that are used during the fueling process…” Thus, for payment, when using account information, it is determined that a user has previously created an account, see Butler)

Butler does not explicitly teach signaling a remote server through a wireless communication networ
However, McQuade from the same or similar field of vehicle fueling, teaches signaling a remote server through a wireless communication network (“[0032]…make a data connection…cellular, Wi-Fi, private radio, etc.) where vehicle/driver information can be passed to a server which can authorize/enable the distribution of fuel.”).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the automated fueling and vehicle state detection as described by Butler and incorporating wireless communication to a server, as taught by McQuade.  
One of ordinary skill in the art would have been motivated to do this modification in order to access and transmit information at a remote location that perform a desired function through a known communication means that does not require a physical connection for the user (see P32, McQuade). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Butler, in view of Hubschman, McQuade, and in further view of US Patent Publication No. 2019/0295189 to Strasser, (hereinafter Strasser).

Regarding claim 7, the combination of Butler, Hubschman, and McQuade teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
McQuade further teaches transmitting signals after dispensing  fuel, the signals comprising an amount of fuel dispensed to a vehicle, a date and time of dispensing the fuel to the vehicle (“[0011] In an exemplary but not limiting embodiment, the Station Controller generates a data record defining the quantity of fuel delivered, and the record can also include the date, time, and location of the refueling.”).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the automated fueling and vehicle state detection as described by Butler and incorporating data sent regarding a fuel transaction, as taught by McQuade.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain a record of relevant information that can be used to track a usage pattern (see P11, McQuade). 

Butler does not explicitly teach transmitting signals to a remote server.
However, Strasser from the same or similar field of fueling a vehicle, teaches transmitting signals to a remote server (“[0042] At block 512, the smart fueling station dispenses the fuel into the vehicle. At block 514, the smart fueling station receives payment based on the price information and the quantity of fuel dispensed. The payment may be made by credit card, electronic funds transfer over NFC, or other means. At block 516 the smart fueling station sends a record of a transaction of the dispensed fuel to the vehicle. The record may be sent to a remote server, such as at a regulatory agency, energy company, financial institution and/or other location. The record may include the vehicle identification information, date, time, fuel quantity, price and/or other information. In an example, the smartphone 112 and an application operating on the smartphone (e.g., the payment application 406) may maintain a log of fuel transactions, including date, location, price, quantity, etc. The log may alternatively or additionally be maintained by one or more of the third-party entities 120.”).
would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the automated fueling and vehicle state detection as described by Butler and incorporating transmitting data to a server, as taught by Strasser.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an interested party a log of a transaction (see P42, Strasser). 

 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Loy et al., “ISM-Band and Short Range Device Antennas” Texas Instruments Application Report SWRA046A, 2005, 38 pgs. teaches antenna basics, including the relative smaller size of a quarter wave antenna. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117